Opinion by
Tilson, J.
It was conceded that the outer covering of the baby footwear in question is one piece. There is a tuck at approximately the place where the sole and upper would naturally be joined, but it is one continuous piece of material, which was held to distinguish it from United States v. Feltman (22 C. C. P. A. 637, T. D. 47616) and United States v. Kahn (13 Ct. Cust. Appls. 57, T. D. 40881). The court, being of the opinion that it was not the intent of Congress to except from paragraph 1529 footwear upon which there is visible only a mock line of.demarcation between the soles and uppers, overruled the protests.